In a proceeding pursuant to CPLR article 78 to review a determination of respondent Zoning Board of Appeals of the Town of LaGrange (board) dated February 6, 1984, which affirmed a determination of the Zoning Administrator of respondent Town of LaGrange (town) denying a building *423permit application to petitioner, petitioner appeals from a judgment of the Supreme Court, Dutchess County (Donovan, J.), entered September 19, 1984, which dismissed the proceeding on the merits.
Judgment affirmed, with costs.
Petitioner owns property, located within respondent town, which is utilized as a gasoline filling and automobile repair station pursuant to a certificate of nonconformity. Petitioner sought a permit for the demolition of existing above-ground structures and erection of replacement structures which would be used for the same purposes. Reconstruction of buildings devoted to a nonconforming use in order to promote a nonconforming use is unequivocally barred under LaGrange Zoning Code § 100-14 (F) (1), which states in pertinent part: "[A]ny building or other structure or part thereof devoted to a nonconforming use shall not be enlarged, extended, reconstructed or altered, except where the result of such changes is to reduce or eliminate the nonconformity”.
There was, in short, a rational basis for the determination of the respondent board which affirmed the denial of a construction permit to petitioner. Mangano, J. P., Thompson, O’Connor and Weinstein, JJ., concur.